Citation Nr: 1400631	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St Petersburg, Florida.  During the pendency of this appeal, in a May 2012 rating decision, the RO granted an increase in the evaluation of the Veteran's hypertension claim, and assigned a 10 percent rating, effective from January 2, 2009, the date of the claim.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The Board notes that, after the May 2012 rating decision, which granted service connection for hypertensive heart disease and assigned a 30 percent disability evaluation, the Veteran filed a July 2012 notice of disagreement with respect to this initial disability evaluation.  Following the issuance of a September 2012 Statement of the Case (SOC), VA received the Veteran's October 2012 substantive appeal (VA Form 9), perfecting appellate review of this matter; however, this issue was not certified to the Board.  Nonetheless, the May 2012 rating decision of the initial evaluation for hypertensive heart disease is properly on appeal and the Board has jurisdiction over the matter, as reflected on the title page.

In October 2012, the Veteran submitted additional medical evidence and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there is another psychiatric diagnosis of record.  Specifically, the September 2011 VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  

With respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board concludes that the September 2011 VA examination report is not adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The September 2011 VA examiner and the December 2008 private psychological evaluation both diagnosed the Veteran with depressive disorder NOS and PTSD.  However, the September 2011 VA examiner found that the evidence failed to connect the diagnosed PTSD with the conceded stressor; however, no opinion was provided as to the etiology of the diagnosed depressive disorder, NOS.  See Clemons, 23 Vet. App. at 5.  Thus, on remand, the Veteran must be afforded a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal (including depressive disorder, NOS), and to obtain an opinion as to whether it is at least as likely as not that any such diagnosed acquired psychiatric disorder, was incurred in or was caused by the Veteran's active service.  

The September 2012 SOC, stated that records from the Tampa and Orlando VA Healthcare Systems, to include the Viera Community Based Outpatient Clinic, for the period from September 2011 to May 2012 were considered.  However, no VA treatment records, from Tampa, Florida, are associated with the claims file, nor treatment records from Orlando for the period from May 2012.  Thus, on remand all relevant VA treatment records should be obtained, including from the James A. Haley Veterans' Hospital, in Tampa, Florida and any associated outpatient clinics, from September 2011 to the present, and from the Orlando VA Medical Center (VAMC), from May 2012 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.
The record reveals, as mentioned above, the Veteran has sought private treatment.  Specifically, August 2012 medical records, from Cape Canaveral Hospital, are associated with the record.  Thus, the necessary authorization should be obtained from the Veteran and any additional records from Cape Canaveral Hospital (excluding the August 2012 medical records), should be attempted to be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  


Accordingly, this case is REMANDED for the following actions: 

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any available additional treatment records, from Cape Canaveral Hospital (excluding the August 2012 medical records) and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain all VA treatment records for the Veteran from the VAMC in Orlando, Florida and any associated outpatient clinics, dated from May 2012 to the present, and from the James A. Haley Veterans' Hospital, in Tampa, Florida, and any associated outpatient clinics, from September 2011 to the present, and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorder(s) diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any acquired psychiatric disorder present during or proximate to, the period of this claim, (including depressive disorder, NOS), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


